Opinion by
Mr. Justice Schaffer,
Defendant appeals from a judgment entered against him for want of a sufficient affidavit of defense.
*305The suit arose from a contract in which defendant agreed, for a consideration of $21,000, to sell, and plaintiffs to buy, certain real estate, not then in the actual ownership of defendant, but which, under articles, he had contracted to purchase from a third person. The agreement between the parties litigant provided for the payment of one thousand dollars on its signing, which was to be forfeited to defendant as liquidated damages in case of default in performance by plaintiffs, one thousand dollars within sixty days from its date, and the balance at the time of settlement, which was to be made within ninety days, with a stipulation that the agreement might be extended for a like period on the payment' of an additional thousand dollars.
Plaintiffs paid the three sums of one thousand dollars each and, the transaction not having been consummated at the expiration of the second ninety-day period, brought suit against defendant for these sums. An affidavit of defense was filed, and, on motion for judgment because of its insufficiency as to the last two payments, the court entered judgment for them, basing its decision on the fact that the agreement provided for the forfeiture of the first thousand dollars for noncompliance, but not for forfeiture of the subsequent payments in that event. We think this warranted the entry of the judgment. If defendant intended the other payments to be forfeited, he should have seen to it that the contract so provided; forfeitures are not favorites of the law: Sheaffer v. Eichenberg, 62 Pa. Superior Ct. 510, where Mr. Justice Kephart, then in the Superior Court, said: “A forfeiture is abhorred in law as in equity, and, where the rights of one of the parties will be injured by so declaring it, courts will not be slow to seize on a reasonable opportunity to prevent the forfeiture.” While somewhat dissimilar on its facts, the case of Howard v. Stillwagon, 232 Pa. 625, has a decided bearing on the present case in principle. There, as here, a vendor was endeavoring to retain payments made by a vendee of real estate under articles to *306whom title had not been made; we said (p. 628): “The rights of each of the parties must be found in the agreement, and, in the absence of anything therein authorizing the appellees to treat as forfeited to them the purchase money which the appellant paid them, and which they accepted from him before they undertook to rescind after they had the right to do so, their claim to retain it is no more favored by the law than in equity.”
For a reason additional to that assigned by the court below, the judgment was proper. In their statement of claim, plaintiffs declared that defendant was unable to perform his part of the agreement prior to its expiration, because he had no legal title to the property. The affidavit meets this allegation with a bald denial, which is insufficient: Parry v. First National Bank, 270 Pa. 556. There is the further averment that plaintiffs were not able and willing to perform, but this did not meet plaintiffs’ statement; they were not required to complete the purchase, by payment of the balance due until defendant could convey the legal title to the property. Defendant in his affidavit does not aver that the legal title was vested in him; unless it was, and he could transfer it to plaintiffs, the latter were not in default, and, not being in default, defendant could not lawfully forfeit the money they had paid.
The judgment is affirmed.